     Case 3:20-cv-03394-E-BN Document 6 Filed 12/22/20        Page 1 of 2 PageID 49



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

ANDREW TOLIVER,                           §
TDCJ No. 1715875,                         §
                                          §
              Plaintiff,                  §
                                          §
V.                                        §          No. 3:20-cv-3394-E-BN
                                          §
DAVID GUTIERREZ, ET AL.,                  §
                                          §
              Defendants.                 §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case as to the construed motion for leave to amend after

dismissing of the initial complaint [Dkt. No. 3] (the FCR).

        No objections were filed. The District Court reviewed the proposed findings,

conclusions, and recommendation for plain error. Finding none, the Court ACCEPTS

the FCR.

        Leave to amend is therefore DENIED.

        The Court also DENIES the motion for leave to proceed in forma pauperis (IFP)

[Dkt. No. 4] and prospectively CERTIFIES, under 28 U.S.C. § 1915(a)(3), and as fully

explained in the FCR [Dkt. No. 5], that any appeal that Plaintiff may take would not

be taken in good faith.

        And the Court notifies Plaintiff that he may challenge this finding under

Baugh v. Taylor, 117 F.3d 197 (5th Cir. 1997), by filing a separate motion to proceed

IFP on appeal with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit,
  Case 3:20-cv-03394-E-BN Document 6 Filed 12/22/20   Page 2 of 2 PageID 50



within 30 days of this order.

      SO ORDERED this 22n day of December, 2020.




                                   ____________________________________
                                   ADA BROWN
                                   UNITED STATES DISTRICT JUDGE




                                    -2-
